DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      STEPHAN J. LAWRENCE,
                            Appellant,

                                    v.

                          SHERRY L. STERN,
                              Appellee.

                              No. 4D21-1954

                              [July 14, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Phoebee Francois, Judge; L.T. Case No. COWE21-
005810.

  Stephan J. Lawrence, Hollywood, pro se.

  William A. Treco of Tepps Treco, Plantation, for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.